Citation Nr: 1111195	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  94-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a nervous system disability, also claimed as pain, numbness, and tingling affecting the extremities.  

2.  Entitlement to service connection for residuals of scabies and an arthropod bite.

3.  Entitlement to service connection for Hodgkin's disease or non-Hodgkin's lymphoma, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for a disability manifested by night sweats and a skin disability, claimed as due to herbicide exposure.  

5.  Entitlement to an increased rating for service-connected bilateral hearing loss.  

6.  Entitlement to an increased rating for service-connected hypertensive cardiovascular disease.  

7.  Entitlement to special monthly compensation (SMC) on the basis of need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1962, and from March 1963 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated June 1994, June 1996, June 2007, and January 2009.  

With the exception of the issues involving service-connected hypertensive cardiovascular disease and SMC, the issues on appeal were addressed in an October 1998 rating decision, which was vacated by a July 2001 Order of the Court of Appeals for Veterans Claims (Court).  Subsequently, in January 2004, the Board remanded the issues to the RO for additional evidentiary development, which has been completed.  As such, those issues have been returned to the Board for adjudication, along with the other issues for which the Veteran perfected an appeal.  

In December 2009, the Veteran requested that he be afforded a Board hearing at the Central Office in Washington, DC.  See December 2009 VA Form 9.  As a result, the Veteran was scheduled a hearing in February 2011; however, in December 2010, the Veteran submitted a written statement withdrawing his request for a Board hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The issue of whether clear and unmistakable error was committed in the January 2009 rating decision that reduced the disability rating for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2009 VA Form 9; December 2009 statement.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

In addition, the record reflects that the Veteran has submitted a notice of disagreement as to the denial of service connection for diabetes mellitus.  See June 2009 rating decision; December 2009 VA Form 9.  The claims file presently before the Board does not contain a statement of the case addressing this issue; however, it appears that the RO has taken action on this issue, as the Veteran has submitted evidence in support of this claim in response to a letter sent to him in December 2010.  As such, this matter is REFERRED to the RO for appropriate action, to include, if necessary, the issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran's current polyneuropathy is at least as likely as not related to his active military service.  

2.  The preponderance of the most competent, credible, and probative evidence is against a finding that the Veteran has any residual scabies or arthropod bite condition that was incurred or aggravated by active military service.  

3.  The preponderance of the evidence is against a finding that the Veteran currently has Hodgkin's disease or non-Hodgkin's lymphoma that was incurred or aggravated by active military service, to include as manifested as a chronic disease or as due to herbicide exposure.  

4.  The preponderance of the evidence is against a finding that the Veteran currently has a disability manifested by night sweats or a skin disability that was incurred or aggravated by active military service, to include as due to herbicide exposure.  

5.  The April 21, 1994 audiological examination showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 59 decibels in the Veteran's right ear, with speech recognition of 76 percent, corresponding to Level IV hearing under Table VI.  Pure tone thresholds in the Veteran's left ear averaged 59 decibels, with speech recognition of 74 percent, corresponding to Level V hearing under Table VI.  Using Table VI, these test scores result in no more than a 10 percent evaluation.  

6.  The September 19, 1996 audiological examination showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 69 decibels in the Veteran's right ear, with speech recognition of 64 percent, corresponding to Level VII hearing under Table VI.  Pure tone thresholds in the Veteran's left ear averaged 66 decibels, with speech recognition of 76 percent, corresponding to Level IV hearing under Table VI.  Using Table VI, these test scores result in no more than a 20 percent evaluation.  

7.  The March 4, 2005 audiological examination showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 94 decibels in the Veteran's right ear, with speech recognition of 94 percent, corresponding to Level III hearing under Table VI.  Pure tone thresholds in the Veteran's left ear averaged 79 decibels, with speech recognition of 98 percent, corresponding to Level II hearing under Table VI.  Using Table VI, these test scores do not result in a compensable evaluation, while evaluation under Table VIa results in no more than a 50 percent evaluation.  

8.  The May 10, 2007 audiological examination showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 84 decibels in the Veteran's right ear, with speech recognition of 76 percent, corresponding to Level V hearing under Table VI.  Pure tone thresholds in the Veteran's left ear averaged 79 decibels, with speech recognition of 80 percent, corresponding to Level V hearing under Table VI.  Using Table VI, these test scores result in no more than a 20 percent evaluation, while evaluation under Table VIa results in no more than a 30 percent evaluation.  

9.  The December 11, 2008 audiological examination showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 81 decibels in the Veteran's right ear, with speech recognition of 72 percent, corresponding to Level VI hearing under Table VI.  Pure tone thresholds in the Veteran's left ear averaged 76 decibels, with speech recognition of 76 percent, corresponding to Level V hearing under Table VI.  Using Table VI, these test scores result in no more than a 20 percent evaluation, while evaluation under Table VIa results in no more than a 30 percent evaluation.  

10.  The November 3, 2009 audiological examination showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 86 decibels in the Veteran's right ear, with speech recognition of 70 percent, corresponding to Level VII hearing under Table VI.  Pure tone thresholds in the Veteran's left ear averaged 84 decibels, with speech recognition of 76 percent, corresponding to Level V hearing under Table VI.  Using Table VI, these test scores result in no more than a 30 percent evaluation, while evaluation under Table VIa results in no more than a 50 percent evaluation.  

11.  Prior to January 2008, the preponderance of the evidence reflects that the Veteran's service-connected hypertensive cardiovascular disease was manifested by normal heart size, with no evidence of cardiac hypertrophy or dilation on chest X-ray or EKG, and elevated blood pressure readings, with no evidence of sustained diastolic hypertension of 100 or more.  There was no lay or medical evidence of moderate dyspnea on exertion or at least 6 but not more than 7 METs, which resulted in dyspnea, fatigue, angina, dizziness, or syncope.  

12.  Prior to March 2005, the preponderance of the evidence reflects that the Veteran's service-connected hypertensive cardiovascular disease was manifested by subjective complaints of shortness of breath on exertion, fatigue, and chest pain, for which the Veteran required continuous medication.  Echocardiograms revealed ejection fractions of 74 and 80, and there was evidence of 5 to 6 METs.  There was no lay or medical evidence of congestive heart failure, enlargement of the heart, sustained diastolic hypertension at 120 or more, or that more than light manual labor was precluded.  

13.  From March 2005, the competent, credible, and probative evidence of record reflects that the Veteran's service-connected hypertensive cardiovascular disease is manifested by left ventricular dysfunction with estimated ejection fraction of 50 percent.  

14.  The evidence of record reflects that the Veteran is not capable of dressing or undressing himself, bathing himself or performing self-grooming to keep himself ordinarily clean and presentable, feeding himself, or attending to the wants of nature due to decreased strength and coordination in his bilateral upper extremities caused by his service-connected bilateral shoulder and polyneuropathy disabilities.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, polyneuropathy affecting the upper and lower extremities is attributable to his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2.  Residuals of scabies and an arthropod bite reaction were not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

3.  Hodgkin's disease or non-Hodgkin's lymphoma was not incurred or aggravated by active military service; nor may those disabilities be presumed to have been incurred during service as a chronic disease or as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  A disability manifested by night sweats and a skin disability was not incurred or aggravated by active military service; nor may those disabilities be presumed to have been incurred during service as a chronic disease or as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  The schedular criteria for an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2010).

6.  From September 19, 1996, the schedular criteria for a 20 percent evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2010).

7.  From March 4, 2005, the schedular criteria for a 50 percent evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2010).

8.  From May 10, 2007, the schedular criteria for no more than a 40 percent evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2010).

9.  From December 11, 2008, the schedular criteria for a disability evaluation in excess of 30 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2010).

10.  From November 3, 2009, the schedular criteria for a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2010).

11.  Prior to January 1998, the schedular criteria for a disability evaluation in excess of 10 percent for service-connected hypertensive cardiovascular disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7007 (1997 & 2010).

12.  Prior to March 2005, the schedular criteria for a disability evaluation in excess of 10 percent for service-connected hypertensive cardiovascular disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7007 (1997 & 2010).

13.  From March 2005, the schedular criteria for a 60 percent disability evaluation for service-connected hypertensive cardiovascular disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7007 (2010).

14.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.353(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, such as Hodgkin's disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2010).  

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition to the foregoing, the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6).  

The law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may also be granted for a disability claimed to be attributable to exposure to ionizing radiation during service by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain disabilities that are presumptively service connected, specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection under 38 C.F.R. § 3.309(d) are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires, as pertinent herein, that prostate cancer have become manifest five years or more after exposure.

Nervous System

The Veteran is seeking service connection for a disability manifested by numbness and tingling, which he has reported affects his upper and lower extremities primarily on his left side.  The Veteran has asserted that his neurologic symptoms are related to service, as they were manifested during his service in Vietnam or, in the alternative, that his symptoms may be related to his exposure to herbicides.  

The service treatment records (STRs) reflect that, in January 1977, the Veteran presented for treatment complaining of left-sided numbness and tingling in his arm, trunk, and leg.  He reported that the episodes occur in the evening and usually when he is resting, and objective examination revealed decreased strength on evaluation of left arm flexion.  While a subsequent neurologic consultation and examination did not reveal any abnormalities, the examining physician noted that he felt the Veteran's symptoms were present on a motor-neurologic basis.  See February 1977 STR.  The STRs do not contain any additional or subsequent complaints or treatment related to numbness and tingling in the Veteran's extremities, including at the September 1978 separation examination.  

However, the Veteran has reported that his neurologic symptoms continued following and since service, which the Board accepts as competent and credible evidence of continuity of symptomatology following service.  

Indeed, while VA examinations in April 1994 and March 1995 revealed no evidence of nervous system dysfunction or peripheral neuropathy, the post-service medical evidence reflects that the Veteran has complained of and sought treatment for bilateral upper and lower extremity pain, numbness, and tingling since service, with the preponderance of the evidence showing that the Veteran's complaints involved his left side.  See treatment records dated November 1988, March 1991, August and December 2006, and January 2007; see also March 1995 EMG report and VA examination report.  

In addition, the Board notes that, while the March 1995 VA examiner stated that there was no evidence of peripheral neuropathy, objective examination revealed decreased sensation in the left hand and forearm.  See March 1995 VA examination report.  

The Board notes that the evidence shows the Veteran's post-service neurologic complaints were occasionally reported as associated with prolonged chest pain and restricted movement of the left arm, and that the Veteran reported that his symptoms had gradual onset.  However, the lay and medical evidence of record preponderates in support of a finding that the Veteran has experienced continued, albeit intermittent, symptoms of bilateral upper and lower extremity pain, numbness, and tingling since service, primarily on the left side.  

In March 2005, the Veteran was afforded several VA examinations, wherein he variously reported experiencing pain, numbness, and tingling in his feet and the left side of his body, including his arm, fingertips, and leg.  See March 2005 VA Joints, Neurologic, and Infectious Disease examination reports.  At the Neurologic examination, the Veteran reported that his symptoms began in the 70s and have continued to the present time.  Objective examination revealed decreased sensation on the left side of the Veteran's body and electrodiagnostic tests revealed sensorimotor polyneuropathy affecting the lower extremities more than the upper extremities.  After examining the Veteran and reviewing the claims file, the VA examiner rendered a diagnosis of peripheral neuropathy, which he opined was at least as likely as not incurred during service given the chronicity of the condition.  See March 2005 VA examination report and April 2005 Addendum.  

In April 2007, the March 2005 VA examiner was requested to supplement his previous opinion and state whether the Veteran's neuropathy is actually radiculopathy of a cervical spine disability or a separate disease entity.  The VA examiner stated that, as reflected in the March 2005 EMG-NCV report, the Veteran's neuropathy is a polyneuropathy, not radiculopathy, noting that electrophysiologists can distinguish a radiculopathy from peripheral neuropathy from the different parameters measured by the EMG-NCV machine.  He also stated that, because the Veteran's symptoms were present while he was in the military, he deemed that the findings of peripheral neuropathy were at least as likely as not related to his military service, as opposed to his diabetes mellitus which was diagnosed in 2001.  See April 2007 VA opinion.  

The opinions rendered by the March 2005 VA examiner are considered the most competent, credible, and probative evidence of record as to the etiology of the Veteran's polyneuropathy.  Indeed, the examiner's opinions are based upon all relevant evidence in this case, including review of the service and post-service treatment records, examination of the Veteran, which included electrodiagnostic studies, and his medical expertise in neurology.  

In addition, the VA examiner provided a complete rationale in support of his conclusion, noting that the Veteran's neurologic symptoms were present during service and had continued since that time, which is supported by the other lay and medical evidence of record.  Moreover, there is no opposing medical evidence or opinion of record which reflects that the Veteran's polyneuropathy is not related to his military service.  

For the Veteran to be successful in his claim, he needs to only show only that it is at least as likely as not that his current polyneuropathy, manifested by pain, numbness, and tingling in his extremities, was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Given the medical opinions rendered in March and April 2005 and April 2007, which are the most competent, credible, and probative evidence of record, the Board finds that this standard has been met.  Indeed, any remaining doubt as to the etiology of the Veteran's polyneuropathy is resolved in favor of the Veteran.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran, as the evidence of record reflects that his current polyneuropathy is at least as likely as not related to his military service.  Therefore, without finding error in the previous action taken by the RO, the Board will resolve all reasonable doubt in favor of the Veteran and conclude that service connection for polyneuropathy affecting the upper and lower extremities is warranted on a direct basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Scabies and Arthropod Bite

The STRs do not contain any complaints, treatment, or findings related to residuals of an arthropod bite, including scabies or any other skin disability.  

At an April 1994 VA examination, the Veteran reported that, in approximately 1993, he began to experience pruritic popular eruptions in his axilla (underarms), umbilical area, groin, and the interdigital web spaces on his feet, which were more pruritic at bedtime.  He reported that he consulted a physician who gave him medication but that the problem was unresolved.  After examining the Veteran, the examining physician rendered a diagnosis of scabies and arthropod bite reaction.  However, the VA examiner did not provide an opinion as to the etiology of the Veteran's scabies or arthropod bite reaction.  See April 1994 VA examination report.  

Subsequently, at a March 1995 VA Skin examination, the Veteran reported that he began experiencing chronic, recurrent pruritic patches on his crotch and scrotal area, as well as papules and patches on his chest and periumbilical area, one year prior to examination.  After examination, the final diagnoses were seborrheic dermatitis of the face, scabies, and tinea cruris.  However, no opinion was rendered as to the etiology of the Veteran's skin disabilities, including scabies.  

The post-service treatment records reflect that the Veteran continued to receive treatment for skin disabilities affecting multiple parts of his bodies and variously diagnosed as non-specific dermatitis, seborrheic and/or eczamatoid dermatitis, xerotic eczema, and tinea cruris.  See VA and private treatment records dated January 1996, VA examination reports dated December 1995 and March 2005.  However, further diagnoses of scabies or any other residual condition related to an arthropod bite are not reflected in the record.  

In April 2006, a VA physician who consults in dermatology reviewed the claims file and opined that it is less likely as not that the scabies condition diagnosed in March 1995 is related to the Veteran's military service.  In making this determination, the VA physician noted that the previous diagnosis of scabies was based upon a medical history which showed the onset of the condition was one year prior to consultation in 1995.  She also noted that the medical records dated from 1957 did not contain any entry pertaining to scabies or an arthropod reaction and that medical examination in March 2005 revealed a diagnosis of xerotic eczema.  See April 2006 Addendum to March 2005 VA examination report.  

The April 2006 VA opinion is considered the most competent, credible, and probative evidence of record regarding the etiology of the Veteran's residual scabies and arthropod bite reaction, as the opinion is based upon review of the record, which included reports of examination and biopsy of the Veteran's skin, and the physician's medical expertise regarding dermatology.  In this regard, the Board notes that the probative value of the April 2006 opinion is somewhat lessened, given that the physician did not specifically note the diagnosis of scabies and arthropod reaction rendered in April 1994; however, the opinion remains the most credible and probative evidence of record because the underlying rationale for the opinion remains valid.  

Indeed, the VA physician opined that it is less likely that the Veteran's scabies is related to service, given that the evidence showed that the condition was not manifested until one year prior to the treatment documented after service and there was no evidence of continued complaint, treatment, or diagnosis of scabies following service.  To this end, the Board notes that the preponderance of the evidence supports this conclusion and rationale, as the there are no complaints or treatment for scabies or any residual condition of an arthropod bite in service or for more than 15 years thereafter and neither the Veteran nor any examining physician has related his scabies or residual arthropod bite condition to service.  In addition, the Board notes that the evidentiary record does not contain any diagnosis or treatment for scabies or any residual arthropod bite condition after 1995.  

With respect to any assertion that the Veteran's post-service diagnosis of scabies and residual arthropod bite condition may be related to his reported in-service exposure to herbicides or radiation, the Board finds that these assertions are without merit, as these conditions are not diseases for which presumptive service connection is available based upon herbicide or radiation exposure.  In addition, these conditions are not radiogenic diseases and, as noted, the preponderance of the evidence is against a finding that they are directly related to the Veteran's military service.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the grant of service connection for scabies or any other residual condition related to an arthropod bite, as the most competent, credible, and probative evidence of record reflects that it is less likely that the scabies or any residual arthropod condition manifested after service was incurred or is otherwise related to the Veteran's military service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Hodgkin's Disease/Non-Hodgkin's Lymphoma

As noted above, presumptive service connection is available for Hodgkin's disease and non-Hodgkin's lymphoma as a chronic disease if manifested within one year of military service and, alternatively, as related to herbicide exposure if the Veteran set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  See 38 U.S.C.A. §§ 1112, 1116 (West 2002); 38 C.F.R. § 3.307, 3.309(a), (e) (2010); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Under 38 C.F.R. § 3.313, service connection may also be granted for non- Hodgkin's lymphoma if the Veteran served in Vietnam during the Vietnam era, even if the Veteran served off the shore of Vietnam and never stepped foot on the landmass of Vietnam.  See Haas, supra.  

The March 2005 VA Infectious Diseases examination report contains a diagnosis of "non-Hodgkin's lymphoma or Hodgkin's disease," noting an April 22, 1996 VA examination.  However, the Board finds that this notation of diagnosis is not competent or credible and is, therefore, not accepted as a valid, current diagnosis of Hodgkin's disease or non-Hodgkin's lymphoma for the following reasons.  

At the outset, the Board notes that Hodgkin's disease and non-Hodgkin's lymphoma are separate and distinct disabilities and that the use of the word "or" between the two disabilities noted in the March 2005 examination report raises significant doubt as to the true diagnosis of the disability referred to therein.  

Next, after carefully reviewing the entire claims file, which includes the STRs and extensive post-service medical records and examination reports dated from 1980 to 2009, the Board finds that the record does not contain a VA examination report conducted on April 22, 1996.  In fact, the evidentiary record does not contain any confirmed diagnosis of Hodgkin's disease or non-Hodgkin's lymphoma.  

In this regard, the Board notes that the evidentiary record includes a December 1995 VA examination report which contains a diagnosis of "rule out non-Hodgkin's lymphoma."  However, a subsequent skin biopsy in January 1996 revealed no evidence of lymphoma, which the examining physician noted included non-Hodgkin's lymphoma or Hodgkin's disease.  See skin biopsy report dated January 1996, April 1996 statement from Dr. J.T. included on the December 1995 VA examination report.  As noted, there is no other lay or medical evidence of record which contains a diagnosis of Hodgkin's disease or non-Hodgkin's lymphoma.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, without addressing whether the Veteran was, in fact, exposed to herbicides or radiation during service, the Board finds that the preponderance of the evidence does not contain a valid diagnosis of Hodgkin's disease or non-Hodgkin's lymphoma rendered at any time during or following the Veteran's military service.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for Hodgkin's disease or non-Hodgkin's lymphoma, as there is no evidence of that disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Disability Manifested by Night Sweats

In June 1996, the Veteran submitted a statement that contained several assertions, including a statement that he still had night sweats.  There is no previous assertion or documentation of night sweats in the evidentiary record, including in the STRs; however, given the June 1996 statement, it appears the Veteran had experienced night sweats prior to 1996.  In fact, a March 2005 Infectious Disease examination report notes that the Veteran reported having night sweats in the 1970s.  

Despite the lay evidence of night sweats during service and continued thereafter, there is no lay or medical evidence of record that shows that the Veteran currently has night sweats that have been attributed to an underlying disability.  In this regard, the Board notes that night sweats are merely a symptom and, without an underlying disability or condition to which that symptom has been associated, service connection cannot be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Based upon the foregoing, the Board finds there is no lay or medical evidence that shows the Veteran's subjective reports of night sweats have been associated with or related to a disability for which service connection may be granted.  Therefore, the claim of service connection for an illness manifested by night sweats must be denied, as there is no lay or medical evidence of any such disability, and there is no reasonable doubt to be resolved.  See Gilpin, supra; Gilbert, supra.

Skin Disability

The Veteran has reported that he experiences recurring skin rashes that affect his scrotum, chest, stomach, arms, and face.  The STRs are negative for any complaints, treatment, or findings related to a skin disability manifested during service, and the Veteran has not submitted any lay evidence which reflects that his current skin disability was incurred in service.  Instead, he has asserted that his skin disability may be associated with his reported exposure to herbicides in service.  

As noted, in order for presumptive service connection to be granted based upon herbicide exposure, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  See Haas, supra.  

The Veteran has asserted that his service during the Vietnam War was aboard the USS McKean, which remained primarily in the coastal waters of Vietnam, including within the vicinity of operations that used herbicides.  See February 1995 personal hearing transcript; September 1998 statement.  In April 2009, the National Personnel Records Center (NPRC) provided evidence which reflects that the Veteran served aboard the USS McKean, which was in the official waters of the Republic of Vietnam during October 1971 to January 1972.  However, the NPRC stated that the records did not provide conclusive proof of in-country service.  

In addition, information obtained by VA regarding Naval operations conducted in offshore "blue water" and inland "brown water" areas of Vietnam does not reflect that the USS McKean operated on the inland waterways of Vietnam.  See Compensation and Service Bulletin dated January 2010.  

Nevertheless, even if the Board assumed, arguendo, that the Veteran was, indeed, exposed to herbicides during his military service, the Board notes that he has never been diagnosed with a skin disability for which presumptive service connection is available based upon herbicide exposure.  Indeed, review of the record reveals that the Veteran's skin disability has been variously diagnosed as non-specific dermatitis, seborrheic and/or eczamatoid dermatitis, xerotic eczema, and tinea cruris.  See VA and private treatment records dated January 1996, VA examination reports dated December 1995 and March 2005.  There is, however, no lay or medical evidence of record that shows he has been diagnosed with chloracne or any other acneform disease consistent with chloracne.  

Therefore, service connection for a skin disability is not warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the Veteran's specific diagnoses.

The Board has considered whether the Veteran's skin disability claim can be granted under the general legal provisions pertaining to direct service connection.  See Combee, supra; Brock, supra.  However, as noted, the STRs are negative for any complaints, treatment, or findings related to a skin disability, and there is no lay or medical evidence of record that shows the Veteran has suffered from a chronic skin disability from the time he was separated from service in 1978 to the present.  In fact, the evidence of record reflects that the Veteran has consistently reported that his skin problems began in approximately 1993, more than 15 years after he was separated from service.  See VA examination reports dated April 1994 and March 1995.  In addition, the Board notes that no medical professional has evaluated the Veteran's skin disability and attributed it to his military service.  

Therefore, given the lack of evidence showing in-service incurrence and continuity after service, as well as the lack of medical nexus evidence relating the current skin disabilities to service, the Board finds that the preponderance of the evidence is against the Veteran's claim and renders a remand for a VA examination and opinion unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the Board finds the Veteran does not have a skin disability for which presumptive service connection based upon herbicide exposure may be granted and there is no competent medical evidence of record relating the Veteran's current skin disabilities to his military service.  Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the competent and probative evidence is against the Veteran's claim for service connection for a skin disability, claimed as due to herbicide exposure, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra. 

Increased Ratings

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

Entitlement to service connection for right ear sensorineural hearing loss was established in June 1994, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, effective February 1994.  In that rating decision, the RO also denied service connection for left ear hearing loss.  

The Veteran disagreed with the denial of service connection for left ear hearing loss and the disability rating assigned to his service-connected right ear hearing loss, and the issues were certified to the Board.  Subsequently, in a January 2004 decision, the Board granted service connection for left ear hearing loss.  

The RO implemented the Board's decision in a rating decision dated May 2004 (issued in July 2004).  In that rating decision, the RO granted a 10 percent rating for service-connected bilateral hearing loss under DC 6100, effective February 1994, and a 20 percent rating, effective September 19, 1996.  

While the RO increased the Veteran's disability rating for service-connected hearing loss, the Veteran did not withdraw his appeal and, thus, the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As such, in May 2006, the RO increased the Veteran's disability rating for service-connected bilateral hearing loss to 50 percent, effective March 4, 2005.  However, in January 2009, the RO reduced the Veteran's disability rating to 30 percent, effective December 11, 2008, noting that the evidence showed material improvement in his hearing condition.  Nevertheless, in December 2009, the RO increased the Veteran's disability rating to 50 percent, effective November 3, 2009.  

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e), which address reductions in disability ratings, are not applicable in this case because the reduction effectuated in the January 2009 rating decision did not result in a reduction or discontinuance in the Veteran's compensation payment.  See January 2009 rating decision.  Nevertheless, as noted in the Introduction of this decision, the Veteran has asserted that the reduction in his disability rating constituted clear and unmistakable error and that claim has been referred to the RO for adjudication.  

The Board will proceed to evaluate whether the Veteran's service-connected bilateral hearing loss warrants a higher disability rating.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2010).  

Summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2010).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See Id.  When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately.  See Id.  

The evidentiary record contains several audiograms that are considered competent, reliable, and probative, as they include findings from audiograms and the Maryland CNC test.  

The results of an April 1994 audiologic examination indicate there was an average pure tone threshold in the Veteran's right ear of 59 decibels, with speech recognition of 76 percent, and an average of 59 decibels, with speech recognition of 74 percent in the left ear.  Evaluating these test scores using Table VI reflects that the Veteran's hearing acuity was at Level IV in his right ear and Level V in his left ear, which results in 10 percent evaluation under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

The findings from the April 1994 examination do not fit the requirements of an unusual pattern of hearing impairment, as the evidence does not reflect that the Veteran has a pure tone threshold of 55 decibels or more in the four specified frequencies in either ear or that the puretone threshold at 1000 Hz is 30 decibels or less, with the threshold at 2000 Hz at 70 decibels or more.  Therefore, these test results will not be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  

A March 1995 audiological examination report indicates there was an average pure tone threshold in the Veteran's right ear of 63 decibels, with speech recognition of 68 percent, and an average of 63 decibels, with speech recognition of 80 percent in the left ear.  Evaluating these scores using Table VI reflects that the Veteran's hearing acuity was at Level V in his right ear and Level IV in his left ear, which results in 10 percent evaluation under Table VII.  

The findings from the March 1995 examination do not fit the requirements of an unusual pattern of hearing impairment, as the evidence does not reflect that the Veteran has a pure tone threshold of 55 decibels or more in the four specified frequencies in either ear or that the puretone threshold at 1000 Hz is 30 decibels or less, with the threshold at 2000 Hz at 70 decibels or more.  Therefore, these test results will not be evaluated under Table VIa.  

A September 1996 audiological examination report indicates there was an average pure tone threshold in the Veteran's right ear of 69 decibels, with speech recognition of 64 percent, and an average of 66 decibels, with speech recognition of 76 percent in the left ear.  Evaluating these scores using Table VI reflects that the Veteran's hearing acuity was at Level VII in his right ear and Level IV in his left ear, which results in 20 percent evaluation under Table VII.  

The findings from the September 1996 examination do not fit the requirements of an unusual pattern of hearing impairment, as the evidence does not reflect that the Veteran has a pure tone threshold of 55 decibels or more in the four specified frequencies in either ear or that the puretone threshold at 1000 Hz is 30 decibels or less, with the threshold at 2000 Hz at 70 decibels or more.  Therefore, these test results will not be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  

A March 2005 audiological examination report indicates there was an average pure tone threshold in the Veteran's right ear of 94 decibels, with speech recognition of 94 percent, and an average of 79 decibels, with speech recognition of 98 percent in the left ear.  Evaluating these scores using Table VI reflects that the Veteran's hearing acuity was at Level III in his right ear and Level II in his left ear, which results in a noncompensable (zero percent) evaluation under Table VII.  

The findings from the March 2005 examination fit the requirements of an unusual pattern of hearing impairment, as the evidence reflects that the Veteran had a pure tone threshold of 55 decibels or more in the four specified frequencies in both ears.  Therefore, in evaluating the test scores using Table VIa, the Veteran's hearing acuity was at Level IX in his right ear and Level VII in his left ear, which results in a 50 percent evaluation under Table VII.  

A May 2007 audiological examination report indicates there was an average pure tone threshold in the Veteran's right ear of 84 decibels, with speech recognition of 76 percent, and an average of 79 decibels, with speech recognition of 80 percent in the left ear.  Evaluating these scores using Table VI reflects that the Veteran's hearing acuity was at Level V in his right ear and Level V in his left ear, which results in 20 percent evaluation under Table VII.  

The findings from the May 2007 examination fit the requirements of an unusual pattern of hearing impairment, as the evidence reflects that the Veteran had a pure tone threshold of 55 decibels or more in the four specified frequencies in both ears.  Therefore, in evaluating the test scores using Table VIa, the Veteran's hearing acuity was at Level VIII in his right ear and Level VII in his left ear, which results in a 40 percent evaluation under Table VII.  

A December 2008 audiological examination report indicates there was an average pure tone threshold in the Veteran's right ear of 81 decibels, with speech recognition of 72 percent, and an average of 76 decibels, with speech recognition of 76 percent in the left ear.  Evaluating these scores using Table VI reflects that the Veteran's hearing acuity was at Level VI in his right ear and Level V in his left ear, which results in 20 percent evaluation under Table VII.  

The findings from the December 2008 examination fit the requirements of an unusual pattern of hearing impairment, as the evidence reflects that the Veteran had a pure tone threshold of 55 decibels or more in the four specified frequencies in both ears.  Therefore, in evaluating the test scores using Table VIa, the Veteran's hearing acuity was at Level VII in his right ear and Level VI in his left ear, which results in a 30 percent evaluation under Table VII.  

A November 2009 audiological examination report indicates there was an average pure tone threshold in the Veteran's right ear of 86 decibels, with speech recognition of 70 percent, and an average of 84 decibels, with speech recognition of 76 percent in the left ear.  Evaluating these scores using Table VI reflects that the Veteran's hearing acuity was at Level VII in his right ear and Level V in his left ear, which results in 30 percent evaluation under Table VII.  

The findings from the November 2009 examination fit the requirements of an unusual pattern of hearing impairment, as the evidence reflects that the Veteran had a pure tone threshold of 55 decibels or more in the four specified frequencies in both ears.  Therefore, in evaluating the test scores using Table VIa, the Veteran's hearing acuity was at Level VIII in his right ear and Level VIII in his left ear, which results in a 50 percent evaluation under Table VII.  

Therefore, based on the foregoing, the Board finds that the most competent and probative evidence of record reflects the following:

That the Veteran's service-connected bilateral hearing loss warrants no more than a 10 percent disability rating from April 21, 1994, as reflected at the April 1994 VA examination and evaluated on Tables VI and VII.  

From September 19, 1996, a 20 percent rating is warranted, as reflected at the September 1996 VA examination and evaluated on Tables VI and VII.  

From March 4, 2005, a 50 percent rating is warranted, as reflected at the March 2005 VA examination and evaluated on Tables VIa and VII.  

However, given the findings from the May 2007 VA audiological examination report, the Board finds that, from May 10, 2007, the Veteran's service-connected bilateral hearing loss warrants no more than 40 percent, as reflected on Tables VIa and VII.  

Given the findings from the VA audiological examinations conducted in December 2008 and November 2009, the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant increased ratings higher than 30 percent, from December 11, 2008, or 50 percent, from November 3, 2009.  

The shifting nature of the Veteran hearing over time makes the accurate evaluation of the disability difficult.  The changing nature of the test results suggests that some of the results may be inaccurate and that the Veteran's hearing may be, in fact, better than indicated within the test results.  However, after carefully reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evaluations assigned in this decision adequately reflect the clinically established impairment experienced by the Veteran throughout the pendency of this claim and appeal, as reflected in the most competent and probative evidence of record.  Therefore, the Board finds that the preponderance of the evidence is against the grant of an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss.  However, the preponderance of the evidence supports the grant of increased ratings for the Veteran's service-connected bilateral hearing loss from September 1996 and March 2005, while the preponderance of the evidence is against the grant of increased ratings from December 2008 and November 2009.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Hypertensive Cardiovascular Disease

Entitlement to service connection for hypertensive cardiovascular disease was established in June 2007, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.104, DC 7007, effective February 1997.  In that rating decision, the RO also increased the Veteran's disability rating to 30 percent, effective March 2005.  

The Veteran disagreed with the disability rating and effective date assigned to his service-connected heart disability and, subsequently, in January 2009, the RO granted an earlier effective date for the grant of service connection for the disability.  The RO granted a noncompensable disability rating, effective April 1994, a 10 percent rating, effective January 1998, and a 30 percent rating, effective March 2005.  While the Veteran's effective date claim was satisfied, he did not withdraw his appeal as to the increased rating issue and, thus, the appeal for that issue continues.  See AB, supra.  As such, the Board will proceed to evaluate whether the Veteran's service-connected heart disability warrants a compensable rating prior to January 1998, a rating higher than 10 percent prior to March 2005, and a rating higher than 30 percent from March 2005.  

The Board notes that in 1998, during the pendency of the Veteran's claim and appeal, amendments were made to the rating criteria evaluating disabilities involving the cardiovascular system.  See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, DCs 7000 to 7123 (2010)).  This amendment was made effective from January 2, 1998.  Accordingly, the Board will review the disability rating under the old and new criteria.  See VAOPGCPREC 7-2003.  

Prior to January 1998, hypertensive heart disease warranted a 30 percent rating with definite enlargement of the heart, sustained diastolic hypertension of 100 or more, and moderate dyspnea on exertion.  A 60 percent rating was warranted with marked enlargement of the heart, confirmed by roentgenogram, or the apex beat beyond midclavicular line, sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor is precluded.  A 100 percent rating was warranted with definite signs of congestive failure and more than sedentary employment precluded.  See 38 C.F.R. § 4.104, DC 7007 (1997).  

Under the current version of DC 7007, a 10 percent evaluation is warranted for hypertensive heart disease when there is a workload of greater than 7 METs but not greater than 10 METs result in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or on X-ray.  A 60 percent evaluation requires more than one episode of acute congestive heart failure in the past year, or; workload greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation requires chronic congestive heart failure, or; workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In evaluating the Veteran's claim, the Board finds that the lay and medical evidence dated prior to January 1998 does not support the grant of a compensable disability rating prior to that date.  

At the April 1994 VA examination, the Veteran's blood pressure was 140/90 and his EKG was normal.  A stress test was not conducted at that examination.  Likewise, an August 1994 record from the Social Security Administration reflects that the Veteran's blood pressure was 140/92 and that his heart was within normal limits.  At the March 1995 VA examination, the Veteran's blood pressure was 140/80 and his chest X-ray and EKG were normal.  The Veteran reported having syncope at this examination; however, there are no further complaints or report of syncope in the other evidence of record.  A stress test was not conducted at that examination.  

Based on the foregoing evidence, the Board finds that a rating higher than 10 percent is not warranted prior to January 1998 because the evidence does not reflect that the Veteran's service-connected heart disability was manifested by definite enlargement of the heart, sustained diastolic hypertension of 100 or more, and moderate dyspnea on exertion.  In addition to the foregoing, the evidence does not reflect that the Veteran manifested at least 6 but not more than 7 METs, which resulted in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or on X-ray.  See VA examinations dated April 1994 and March 1995; see also VA, SSA, and private treatment records dated from 1980 to 1998.  

The evidence dated from 1998 to 2005 reflects that the Veteran reported having shortness of breath, fatigue, and chest pain associated with his heart disability.  See March 2005 VA examination report.  Statements from the Veteran's treating physician, Dr. C.P., also reflect that the Veteran was having episodes of angina, which warranted increased medication.  See statement from Dr. C.P. dated July 2004.  

At the March 2004 VA examination, the Veteran's blood pressure was 120/60, and the VA examiner noted that he takes medication for his heart disability on a daily basis.  The examiner also noted that there was no evidence of congestive heart failure and that an exercise test was contraindicated due to the Veteran's age and arthritis.  In this regard, the Veteran reported that he experiences shortness of breath when he walks more than 300 yards or when he climbs stairs.  Nevertheless, the examiner noted that echocardiograms conducted in February and March 2005 revealed ejection fractions of 80 and 74 percent, respectively.  The examiner also reported that the Veteran's METs ranged from 5 to 6.  

Based on the foregoing, the Board finds that a disability rating higher than 30 percent is not warranted prior to March 2005.  Indeed, while there is lay evidence of dyspnea on exertion, the evidence does not reflect that the Veteran's heart disability was also manifested by enlargement of the heart or sustained diastolic hypertension 120 or more or that more than light manual labor was precluded.  In addition, the Board notes there is no evidence that, prior to March 2005, the Veteran had more than one episode of acute congestive heart failure in the previous year, or that he manifested at least 4 but not more than 5 METs, which resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Nor does the evidence reflect that the Veteran manifested left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, the Board finds that, prior to March 2005, the Veteran's service-connected heart disability did not warrant a disability rating higher than 30 percent under DC 7007 (1997 & 2010).  

The evidence dated from March 2005 reflects that the Veteran reported having chest pain, dizziness, fatigue, and dyspnea on exertion, and that he requires continuous daily medication.  See VA examination reports dated December 2008 and October 2009.  At those examinations, stress tests were not conducted due to the Veteran's age, his impaired gait, which required a walker and/or a cane, and his symptoms of dyspnea, chest pain, and dizziness.  Nevertheless, the December 2008 VA examiner noted that a stress test conducted in October 2007 revealed left ventricular dysfunction with an ejection fraction of 67 percent and the examiner reported that the estimated ejection fraction from the current examination was 50 percent, with METs more than 5 and up to 7.  Likewise, the October 2009 VA examiner estimated that the Veteran's left ventricular dysfunction resulted in an ejection fraction of 64 percent, with 5 METs.  Both VA examiners noted that there was no history of congestive heart failure, including no evidence of chronic heart failure or more than one episode of congestive heart failure in the previous year.  A January 2007 chest X-ray revealed an atheromatous aorta; however, the heart was not enlarged.  

Based on the foregoing, the Board finds that a 60 percent rating is warranted from March 2005, based upon the evidence of left ventricular dysfunction with ejection fraction of 50 percent estimated at the December 2008 VA examination.  See DC 7007 (2010).  A rating higher than 60 percent is not warranted because the pertinent evidence does not reflect that the Veteran has experienced definite signs of congestive failure or that more than sedentary employment precluded.  In addition, there is no evidence of chronic congestive heart failure, or 3 or less METs, which result in dyspnea, fatigue, angina, dizziness, or syncope, or ejection fraction of less than 30 percent.  Therefore, the Board finds that, from March 2005, the Veteran's service-connected heart disability warrants no more than a 60 percent disability rating under DC 7007 (2010).  

In summary, after carefully reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evaluations confirmed and assigned in this decision adequately reflect the clinically established impairment experienced by the Veteran throughout the pendency of this claim and appeal, as reflected in the most competent and probative evidence of record.  Therefore, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 10 percent prior to January 1998 or a rating higher than 30 percent prior to March 2005.  However, the preponderance of the evidence supports the grant of no more than a 60 percent rating from March 2005.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Special Monthly Compensation

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R.  § 3.350(b).  

The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R.  § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran's service-connected disabilities include: hypertension, tinnitus, peritendinitis calcarea, affecting the left and right shoulders, arthritis affecting the left and right knees, hypertensive cardiovascular disease, and bilateral hearing loss.  

The Veteran has asserted that, due to his service-connected disabilities, he requires the aid and attendance of another person.  

The evidence reflects that, in December 1995, the Veteran's wife contacted the RO indicating that he would need an attendant to travel to a scheduled examination because he is weak.  See December 1995 Report of Contact.  Likewise, in February 2001, the Veteran's physician, Dr. S.P., stated that the Veteran needs a walker and attendant wherever he goes due to his left ankle pain and swelling.  

In December 2008, the Veteran was afforded a VA Aid and Attendance examination where the Veteran was noted to walk with a cane, which the examiner noted was required for aid in ambulation.  He noted that the Veteran was only able to walk without the assistance of another person within his home and that, otherwise, he is accompanied by his wife and driver when he goes out.  The examiner noted that the Veteran's ability to protect himself from his daily environment was limited due to various disabilities, including his heart condition and joint pains.  In this regard, the examiner specifically noted that the Veteran was unable to perform several self-care skills, including dressing and undressing himself, bathing, grooming, and toileting.  On physical examination of the Veteran, the examiner noted that the function of the Veteran's upper extremities was abnormal, with mild to moderate impairment in his bilateral strength and coordination, which the examiner again noted resulted in difficulty with self-feeding, dressing and undressing, bathing, grooming, and toileting.  

Based upon the findings of the December 2008 VA examination, the Board finds that the Veteran is so helpless as to need regular aid and attendance.  Indeed, the evidence reflects that the Veteran is unable to dress or undress himself, bathe himself or perform self-grooming to keep himself ordinarily clean and presentable, feed himself due to decreased strength and coordination, or attend to the wants of nature.  

While the VA examiner did not specifically state that the Veteran's inability to perform these tasks was due to a service-connected disability, the evidence reflects that these impairments are due to decreased strength and coordination in his bilateral upper extremities and the Board notes that service connection has been established for peritendinitis calcarea, affecting the left and right shoulders, and polyneuropathy affecting the bilateral upper extremities.  In this regard, the Board notes that the Veteran's service-connected bilateral shoulder disabilities are rated 10 percent disabling under DC 5260-5003 based upon limited, painful motion.  See May 2006 rating decision.  

Therefore, the Board will resolve all reasonable doubt in favor of the Veteran and find that his service-connected bilateral shoulder and polyneuropathy disabilities result in impairment in self-care as to warrant the aid and attendance of another person.  Therefore, entitlement to special monthly compensation based upon this need is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  Because the aid and attendance benefit is paid at a higher rate than the housebound benefit, the claim for housebound benefits is rendered moot, and no further analysis is required.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, several issues on appeal were addressed in unfavorable AOJ decisions that were already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in July 2004, which addressed all service connection claims on appeal, and October 2007, which addressed the SMC issue on appeal.  The letters fully addressed all required notice elements, informed the Veteran of what evidence was required to substantiate his claims, and informed him of his and VA's respective duties for obtaining evidence.  

With respect to the increased rating claims on appeal, the Board notes the Veteran is challenging the initial disability evaluation assigned following the grant of service connection.  In Dingess, supra, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Therefore, because the notice that was provided in July 2004, before service connection was granted for bilateral hearing loss and hypertensive cardiovascular disease was legally sufficient, VA's duty to notify in this case has been satisfied with respect to the increased rating claims on appeal.

The Board also notes the RO sent the Veteran a letter in March 2006 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service treatment records from VA private health care providers dated from 1980 to 2009.  The Veteran was also afforded VA examinations in April 1994, March and December 1995, September 1996, March 2005, May 2007, August, November, and December 2008, and November 2009.  

In this regard, the Board must note that this case has been on appeal for some time.  The Board has made every effort to fully adjudicate all claims in order to avoid additional delays in the adjudication of this case, delays that would not provide the basis to grant the Veteran additional compensation beyond that provided within this decision. 

Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for polyneuropathy is granted.  

Entitlement to service connection residuals of scabies or an arthropod bite reaction is denied.  

Entitlement to service connection for Hodgkin's disease or non-Hodgkin's lymphoma is denied.  

Entitlement to service connection for a disability manifested by night sweats and a skin disability, claimed as due to herbicide exposure, is denied.  

With respect to service-connected bilateral hearing loss, entitlement to an initial disability rating in excess of 10 percent is denied.  From September 19, 1996, a 20 percent rating, but no higher, is granted.  From March 4, 2005, a 50 percent rating, but no higher, is granted.  From May 10, 2007, a 40 percent rating, but no higher, is warranted.  

Entitlement to disability ratings higher than 30 and 50 percent for service-connected bilateral hearing loss, from December 11, 2008 and November 3, 2009, respectively, are denied.  

Entitlement to an initial, compensable disability rating, to include a disability rating higher than 10 percent prior to January 1998, for service-connected hypertensive cardiovascular disease is denied.  Entitlement to a disability rating higher than 30 percent, prior to March 2005, is denied.  

From March 2005, a 60 percent rating, but no higher, for service-connected hypertensive cardiovascular disease is granted.  

Special monthly compensation based on the need for regular aid and attendance of another person is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


